Citation Nr: 1540648	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for hepatitis C prior to April 18, 2012.  

2.  Entitlement to service connection for systemic hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for hepatitis C and assigned an initial noncompensable disability rating, and denied service connection for hypertension.  Jurisdiction over these claims now lies with the RO in Montgomery, Alabama.  In a January 2013 decision, the Montgomery RO granted a 100 percent disability rating for hepatitis C, effective April 18, 2012.  As the 100 percent disability rating is the highest schedular rating available for hepatitis C, that portion of the rating period from April 18, 2012, forward is not considered part of the appeal.  

In a January 2009 VA Form 9, the Veteran requested a Board hearing at the local RO.  An April 2013 Report of Contact indicates that the Veteran withdrew his request for a Board hearing and requested that his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In June 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the issues currently on appeal, the June 2013 Remand addressed the issue of service connection for bilateral hearing loss.  However, in a September 2013 decision, the Appeals Management Center fully granted service connection for bilateral hearing loss; therefore, this issue is not in appellate status, and is not before the Board.  

While the Veteran was awarded a 100 percent disability rating for cirrhosis of the liver secondary to service-connected hepatitis C, effective May 18, 2011, the Board finds that prior to May 18, 2011, the issue of entitlement to a TDIU has been raised by evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record establishes that the Veteran has been unemployed during the entire rating period on appeal, and the Veteran contends that he is unemployable due to service-connected disabilities.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of service connection for systemic hypertension and entitlement to a TDIU prior to May 18, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period prior to May 18, 2011, the Veteran's hepatitis C has not been manifested by intermittent fatigue, malaise, and anorexia; or, incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least one week during a 12-month period.

2.  For the rating period from May 18, 2011, to April 17, 2012, the Veteran's hepatitis C has been manifested by daily fatigue and malaise, without weight loss or hepatomegaly.  Incapacitating episodes with symptoms such as vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration greater than four weeks have not been shown.  



CONCLUSIONS OF LAW

1.  For the initial rating period prior to May 18, 2011, the criteria for an initial compensable disability rating for hepatitis C have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7354 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from May 18, 2011, to April 18, 2012, the criteria for a 20 percent disability rating, but no higher, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for hepatitis C, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from November 2008 and July 2011, and the Veteran's statements.  

The evidence of record indicates that during the appeal period the Veteran was receiving workers compensation and Social Security Administration (SSA) disability compensation due to an on-the-job rotator cuff injury.  These records have not been obtained in connection with the current claim; however, the Board finds that these records would not be relevant to the issue on appeal.  Moreover, the Veteran has not contended that any medical records associated with the workers compensation or SSA claims are relevant for the claim currently being decided.  Thus, there is no duty to obtain these records, as there is no indication that they would be relevant to this issue.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

The Veteran was afforded VA examinations in November 2008 and July 2011.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issue on appeal.  The examiners reviewed the Veteran's medical history and symptoms, made clinical observations, and rendered opinions regarding the severity of the Veteran's hepatitis C.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Initial Disability Rating for Hepatitis C - Analysis

The Veteran expressed disagreement with the initial disability rating assigned for his hepatitis C, indicating his contentions that the symptomatology of his disability was more severe than that contemplated by the noncompensable rating.  Effective April 18, 2012, the disability rating for the Veteran's hepatitis C was increased to 100 percent; therefore, consideration of an increased schedular disability rating is limited to the initial appeal period prior to April 18, 2012.  

Hepatitis C is evaluated under Diagnostic Code 7354.  38 C.F.R. § 4.114.  Under Diagnostic Code 7354, a noncompensable (zero percent) disability rating is assigned for nonsymptomatic hepatitis C.  Id.  

A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

Note (2) under Diagnostic Code 7354 provides that for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

After a review of all the evidence, lay and medical, the Board finds that prior to May 18, 2011, the weight of the competent and credible evidence demonstrates that the Veteran's hepatitis C was manifested by recurrent umbilical pain and nausea, and bilateral lower extremity edema; however, symptoms of fatigue, malaise, anorexia, and arthralgias have not been shown.  As such, the Board finds that prior to May 18, 2011, the Veteran's hepatitis C more closely approximates the criteria for a noncompensable disability rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

A September 2007 VA treatment record indicates that the Veteran presented with elevated liver enzymes of unknown etiology.  The Veteran reported feeling well with no chest or abdominal pain.  The Veteran reported chronic melena, but denied weight loss, pruritus, fatigue, nausea, and vomiting.  The VA clinician documented a soft abdomen with no rebound tenderness or guarding.  

A November 2007 VA gastroenterology consultation report indicates that the Veteran presented with elevated liver enzymes, which were likely attributable to chronic hepatitis C infection.  The Veteran reported a history of jaundice in 1970 during active service.  The VA clinician noted an October 2007 VA abdominal ultrasound report that indicated the Veteran's liver was normal in size.  

A January 2008 VA treatment record indicates that the Veteran reported feeling well with no complaints.  The VA clinician documented a soft abdomen with no rebound tenderness or guarding.  The VA clinician noted the Veteran's alcohol use and instructed the Veteran that he needed to be sober for six months to be considered for hepatitis C treatment.  

Upon VA examination in November 2008, the Veteran reported recurrent umbilical region pain and intermittent nausea.  The Veteran denied malaise, vomiting, anorexia, arthralgias, right upper quadrant pain, skin rashes, and jaundice.  The Veteran reported not receiving any treatment for hepatitis C due to his continued alcohol use.  The VA examiner noted the October 2007 abdominal ultrasound report that indicated a normal liver size.  The VA examiner indicated the Veteran currently weighed 280 pounds, which the Veteran reported was the maximum weight for the past year.  Upon physical examination, the VA examiner documented no jaundice or pallor, no ascites, no rebound tenderness, and no evidence of malnutrition.  The VA examiner also indicated that the Veteran's liver was not palpable upon examination.  

An April 2010 VA treatment record indicates that the Veteran reported feeling well with no complaints.  The VA clinician documented a soft abdomen with no rebound tenderness or guarding.  The VA clinician advised the Veteran to stop drinking alcohol, but the Veteran reported not interested in quitting.  

An April 2011 VA treatment record indicates that the Veteran reported a two-month history of edema in both lower extremities.  The Veteran denied symptoms of dyspnea or chest pain.  The VA clinician documented a soft abdomen with no rebound tenderness or guarding.  The VA clinician indicated that the edema was likely due to the Veteran's hepatitis C and advised the Veteran to stop drinking alcohol. 

On May 18, 2011, the Veteran testified at a hearing before the Decision Review Officer (DRO) of the Detroit RO regarding his claim for hepatitis C.  At that time, the Veteran reported lower extremity swelling causing pain and difficulty walking, daily fatigue, regular episodes of nausea, and an overall sense of discomfort.  

In June 2011, the Veteran began a VA Intensive Outpatient Program for alcohol dependence.  At that time, the Veteran reported a low energy level, variable appetite, and chronic multi-joint pain, but denied vomiting and unintentional weight loss.  

A July 2011 VA treatment record indicates that the Veteran reported chronic bilateral lower extremity edema and chronic fatigue, but denied any other complaints.  The VA clinician documented a soft abdomen with no rebound tenderness or guarding.  

Upon VA examination in July 2011, the Veteran reported weakness, but denied malaise, anorexia, abdominal pain, jaundice, or other symptoms.  The Veteran also reported a history of 12-14 years of intermittent bilateral lower extremity swelling, that became constant three to four years ago.  The VA examiner noted no abdominal distention, no evidence of malnutrition, no incapacitating episodes during the preceding 12 months, and no extra-hepatic manifestations of the Veteran's hepatitis.  The VA examiner indicated that the abdominal examination was normal.  Following examination, the VA examiner opined that the Veteran's hepatitis caused no significant effects on the Veteran's usual occupation or usual daily activities.  Additionally, the VA examiner opined that the Veteran's bilateral lower extremity edema was not caused by hepatitis C, but instead by a venous insufficiency.  

An October 2011 VA treatment record indicates that the Veteran stopped drinking and had since lost 20 pounds, but continued to experience chronic bilateral lower extremity swelling.  The VA clinician documented a soft abdomen with no rebound tenderness or guarding.  

A November 2011 VA emergency room treatment record indicates that the Veteran reported a sudden onset of abdominal pain and distention.  The Veteran reported severe fatigue, but denied nausea or vomiting.  Upon physical examination, the VA clinician noted abdominal distention, but no tenderness.  The VA clinician provided diagnoses of ascites and right inguinal hernia.  A November 2011 VA surgical consultation report indicates that the Veteran presented with mild pain and massive swelling in the right lower extremity, and mild abdominal pain and umbilical swelling.  The Veteran reported a fair appetite and denied nausea, vomiting, constipation, and melena.  A November 2011 VA diagnostic imaging studies document severe micronodular cirrhosis with significant hepatic atrophy, a considerable amount of ascites, multiple gallstones, and a right inguinal hernia.  The Veteran was admitted for a six-day course of inpatient treatment.  Upon discharge, the VA clinician noted that the Veteran's hepatitis C virus and ongoing alcohol use complicated the ascites and peripheral edema.  

A December 2011 VA telephone contact record indicates that the Veteran's ascites resolved with medication, and that the Veteran currently felt well.  The VA clinician noted that the ascites was likely due to the Veteran's history of hepatitis C.  

A February 2012 VA treatment record indicates that the Veteran reported gaining a lot of weight since November 2011 inpatient hospitalization, which resulted in becoming easily short of breath upon exertion.  The Veteran also reported symptoms of leg, abdominal, and joint pain, but denied unintentional weight loss and changes in appetite.  Upon physical examination, the VA clinician noted a soft and non-tender abdomen with no organomegaly.  The Veteran was "cautioned fervently" to stop drinking alcohol.  

On April 18, 2012, the RO received a formal claim of service connection for lower extremity swelling as secondary to service-connected hepatitis C.  Also on April 18, 2012, the RO received the Veteran's application for a TDIU.  At that time, the Veteran indicated that he was unable to work due service-connected posttraumatic stress disorder (PTSD), tinnitus, and hepatitis C.  

In a January 2013 VA examination report, the VA examiner indicated that in November 2011, the Veteran was admitted for inpatient treatment for anasarca (lower extremity edema) and ascites.  The VA examiner opined that the Veteran's anasarca and ascites were due to liver cirrhosis, and noted the Veteran's ongoing alcohol use and hepatitis C infection as complicating his anasarca and ascites.  

In a January 2013 DRO decision, the RO granted a 100 percent disability rating for hepatitis C, effective April 18, 2012, the date of the Veteran's application for a TDIU.  The RO also increased the disability rating for the Veteran's PTSD with alcohol abuse to 100 percent, effective May 19, 2011; granted service connection for cirrhosis of the liver (claimed as swelling of the lower extremities) as secondary to hepatitis C and assigned an initial disability rating of 100 percent, effective May 18, 2011, the date of the DRO hearing; and granted special monthly compensation based on statutory housebound criteria, effective May 19, 2011.  

Based on the above, the Board finds that prior to May 18, 2011, the weight of the evidence demonstrates that the Veteran's hepatitis C was manifested by recurrent umbilical pain and nausea, and bilateral lower extremity edema.  During the initial appeal period prior to May 18, 2011, the majority of the evidence demonstrates that the Veteran was feeling well with no complaints.  While the November 2008 VA examination report indicates the Veteran reported intermittent abdominal pain and nausea, there is no evidence of record that documents symptoms of fatigue, malaise, anorexia, vomiting, arthralgia, right upper quadrant abdominal pain, or incapacitating episodes.  In addition, while the April 2011 VA treatment record indicates a two-month history of lower extremity edema, there is no indication of any additional symptoms associated with the Veteran's hepatitis C or that the lower extremity edema resulted in incapacitating episodes.  Therefore, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a noncompensable disability rating prior to May 18, 2011.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

The Board next finds that that from May 18, 2011, to April 11, 2012, the weight of the competent and credible evidence demonstrates that the Veteran's hepatitis C was manifested by daily fatigue, malaise, and nausea without weight loss or hepatomegaly.  As such, the Board finds that from May 18, 2011, to April 11, 2012, the Veteran's disability picture more closely approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Resolving all reasonable doubt in the Veteran's favor, the Board further finds that from May 18, 2011, to April 17, 2012, the weight of the evidence demonstrates that the Veteran's hepatitis C was manifested by daily fatigue and malaise without weight loss or hepatomegaly.  In addition, the Veteran's hepatitis C manifested in symptoms of nausea and arthralgias; however, incapacitating episodes having a total duration of greater than four weeks have not been shown.  Finally, while the evidence does not demonstrate that the Veteran underwent dietary modification or use of continuous medication as treatment for his hepatitis C, there is evidence that medication was recommended by VA clinicians, but the Veteran's service-connected PTSD with alcohol abuse interfered with the recommended course of treatment.  Therefore, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for the 20 percent disability rating from May 18, 2011, to April 17, 2012.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

The Board also finds that the criteria for the 40 percent disability rating or higher under Diagnostic Code 7354 are not met for any rating period under appeal.  Throughout the entire rating period on appeal, the Veteran has denied symptoms of anorexia and vomiting.  While the Veteran has reported abdominal pain, the pain has been uniformly described as umbilical or inguinal in nature, as opposed to being located in the right upper quadrant (the location of the liver).  In addition, there is no evidence of hepatomegaly; in contrast, a November 2011 diagnostic imaging study report documented hepatic atrophy.  Finally, there is no evidence of incapacitating episodes of greater than four weeks' duration.  The only indication of incapacitating episodes of acute signs and symptoms severe enough to require bed rest and treatment by a physician is the November 2011 six-day inpatient hospitalization.  Therefore, the Board finds that the staged rating as established above under Diagnostic Code 7354 is appropriate, and a higher rating is not warranted.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  Specifically, the Board has considered whether the Veteran is entitled to a higher or separate disability rating at any time during the appeal.  In this regard, Note (1) under Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code; however, the same signs and symptoms used as the basis of an evaluation under Diagnostic Code 7354 should not be used as the basis for an evaluation under a diagnostic code for sequelae.  See 38 C.F.R. § 4.14 (regarding the prohibition against pyramiding).  As mentioned above, effective May 18, 2011, the Veteran was rated as 100 percent disabling for cirrhosis of the liver (claimed as swelling of the lower extremities) as secondary to service-connected hepatitis C.  The Veteran has not been diagnosed with any other sequelae of hepatitis C; therefore, the Board finds that an additional disability rating is not warranted.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for a compensable disability rating prior to May 18, 2011, for hepatitis C.  Additionally, the Board finds that the weight of the lay and medical evidence does support a finding for a disability rating of 20 percent, but no higher, from May 18, 2011, to April 17, 2012, for hepatitis C.  As the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hepatitis C are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7354 fully address the Veteran's current symptomatology.  In this regard, the Veteran's hepatitis C is manifested by symptoms of fatigue, malaise, nausea, and abdominal pain.   

In this case, the problems reported by the Veteran regarding his hepatitis C are specifically contemplated by the criteria discussed above.  The Veteran has not asserted any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  While the evidence of record suggests some interference between the Veteran's service-connected PTSD with alcohol abuse and receiving treatment for his hepatitis C, the Board has considered such impact in the context of the current appeal in the award of a 20 percent disability rating.  Furthermore, while there may have been a negative collective impact prior to May 18, 2011, the weight of the evidence establishes that the Veteran's hepatitis C did not manifest in symptoms of fatigue, malaise, or anorexia, or result in incapacitating episodes as contemplated by a compensable rating.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating prior to May 18, 2011, for hepatitis C is denied.  

Entitlement to a 20 percent disability rating from May 18, 2011, to April 17, 2012, and no higher, for hepatitis C is granted. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for system hypertension and entitlement to a TDIU prior to May 18, 2011.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Service Connection for Hypertension

The Veteran has not been afforded a VA examination in connection with his claim of service connection for systemic hypertension.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran served in the Republic of Vietnam between November 1969 and November 1970, and, therefore, is presumed to have been exposed to herbicides, to include Agent Orange.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2012 report "Veterans and Agent Orange: Update 2012" the Institute of Medicine categorized hypertension as having limited or suggestive evidence of an association with herbicide exposure.  See 79 Fed. Reg. 20308 (Apr. 11, 2014).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding factors could not be ruled out with confidence.  
 
Because the 2012 Agent Orange Update allows that there is some, albeit limited, evidence of an association between hypertension and herbicide exposure, the Board finds that a remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused by his in-service herbicide exposure.  McLendon, 20 Vet. App. at 81.

Entitlement to a TDIU prior to May 18, 2011

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

Prior to May 18, 2011, the Veteran's combined disability rating was 10 percent.  Therefore, the Veteran does not meet the schedular rating criteria for consideration of entitlement to a TDIU.  However, the Board is remanding the claim of service connection for hypertension, which may have an outcome that affects the TDIU issue.  Therefore, the issue of entitlement to a TDIU prior to May 18, 2011, is inextricably intertwined with the issue of service connection for hypertension, and adjudication of the TDIU issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran pertaining to hypertension, and associate them with the record.  

2. Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's current hypertension.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, examination of the Veteran, and sound medical principles, the VA examiner should offer the following opinions: 

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred during active service?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was (i) caused or (ii) aggravated (permanently worsened) by one of more of his service-connected disabilities?

If the opinion is that a service-connected disability aggravated the Veteran's hypertension, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the VA examiner should discuss the relevance, if any, of the findings of the Institute of Medicine report "Veterans and Agent Orange: Update 2012" that categorizes hypertension as having limited or suggestive evidence of association with herbicide exposure.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


